Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-14-00799-CR

                                 IN RE Michael Joseph ROSENBERG

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 26, 2014

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On November 17, 2014, relator Michael Joseph Rosenberg filed a pro se petition for writ

of mandamus, complaining of the trial court’s failure to grant his application for habeas corpus

relief. In 2003, relator was convicted of murder following a guilty plea and was sentenced to

seventy years’ confinement. On October 20, 2004, this court affirmed the judgment of conviction

in Cause No. 04-03-00812-CR. 2 Relator’s felony conviction thus became final.

           Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-

conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals,

802 S.W.2d 241, 243 (Tex. 1991); see also TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp.



1
  This proceeding arises out of Cause No. 1485, styled The State of Texas v. Michael Joseph Rosenberg, pending in
the 49th Judicial District Court, Zapata County, Texas, the Honorable Jose A. Lopez presiding.
2
  See Rosenberg v. State, No. 04-03-00812-CR, 2004 WL 2346269, at *2 (Tex. App.—San Antonio Oct. 20, 2004, no
pet.) (mem. op., not designated for publication).
                                                                                        04-14-00799-CR


2014); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d
481, 483 (Tex. Crim. App. 1995) (holding that “Article 11.07 provides the exclusive means to

challenge a final felony conviction.”). Because the relief sought in relator’s petition relates to post-

conviction relief from an otherwise final felony conviction, we are without jurisdiction to consider

his petition for writ of mandamus. Accordingly, relator’s petition is dismissed for lack of

jurisdiction.

                                                    PER CURIAM

DO NOT PUBLISH




                                                  -2-